                                           Case 4:21-cv-04410-YGR Document 5 Filed 09/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY R. TURNER,
                                   7                                                        Case No. 21-cv-04410-YGR (PR)
                                                        Plaintiff,
                                   8                                                        JUDGMENT
                                                 v.
                                   9
                                         FAIRFIELD COUNTY JAIL OF THE
                                  10     SOLANO COUNTY SHERIFF’S
                                         DEPARTMENT, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                              For the reasons set forth in this Court’s Order of Dismissal Without Prejudice,
 United States District Court




                                  13
                                              IT IS ORDERED AND ADJUDGED
                                  14
                                              That Plaintiff take nothing, that the action be dismissed in accordance with the Court’s
                                  15
                                       Order, and that each party bear its own costs of action.
                                  16
                                       Dated: September 16, 2021
                                  17
                                                                                        ______________________________________
                                  18                                                    JUDGE YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
